DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 3/14/2022 has been received. 
Claims 2, 5-6, 10, 12-14, 18 and 20 have been cancelled. 
Claims 21-34 are added.  
Claims 1, 3-4, 7-9, 11, 15-17, 19 and 21-34 are pending and under examination.
Objection on claims 11 and 15 is withdrawn because of the amendment.
The rejection on claim(s) 1, 3-4 and 7-9, 11, 15-17 and 19 under 35 USC 101 (judicial exception) is withdrawn in part because of amendment with the main claims 1 and 8 have overcome the judicial exception. However, claim 4 is still under judicial exception in view 35 USC 101.
Thus, claim 4 remains rejected under 35 USC 101 and of record (emphasis added).

The reason is that claim 4 directs to the use of measuring the two biomarkers, namely IgG4 and Smad1 is for diagnosis of diabetic nephropathy. Thus a correlation exists between the natural occurring biomarkers in the body and diabetic nephropathy. Note, applicants did not address on this issue in Remarks (See page 5 under “Claims Describe Patent-Eligible Matter”).
8.	The rejection on claims 1-4, 7-8, 12-17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment. 
9.	The rejection on claim(s) 1, 3-4, 7-10 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Gambardella (Diabetes Res 1989 10:153-157; IDS reference) is withdrawn because Gambardella does not teach using an additional Smad1 as a biomarker for diagnosis of diabetic nephropathy.
10.	The rejection on Claim(s) 1, 3-4, 7-10 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2002 J. Hebei Medical University 23: 324-326 English Abstract; IDS reference) is withdrawn because Liu does not teach using an additional Smad1 as a biomarker for diagnosis of diabetic nephropathy.
11.	The rejection on Claims 2, 12-14, 19 under 35 U.S.C. 103 as being unpatentable over Gambardella as applied to claims 1, 3-4, 7-10 above, and further in view of Li (Endocrine 2013 Total 7 pages; IDS reference) is withdrawn because Li teaches away using Smad1 in patients with low urine albumin

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, line 3, it is not clear “a” subject is the same from the preamble “a” subject. 

With regard to claim 21, it is not clear about the nexus between the thickening of a glomerular basement membrane (GBM) and IgG4. For instance, is there any correlation between the level of IgG4 and the thickening of GBM, e.g. indicative of increase or decrease thickening of GBM?

With regard to claim 28, similarly there lacks a nexus between the expansion of mesangial matrix and Smad1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

It is noted that claim 7 only recites ONE step, i.e. obtaining the biological sample from the subject. Claim 1 recites measuring IgG4 and Smad1 in the biological sample from the subject. Claim 1 inherently contain this “obtaining” step for measuring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 4, 21-34 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. measuring IgG4 or Smad1 in samples, and (2) correlating for thickening of a glomerular basement membrane and expansion of mesangial matrix, respectively (See claims 21 and 28). Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional immunoassay for detecting IgG4 and Smad1. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Note, claim 4 is also rejected under 35 USC 101 judicial exception (See above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giambardella in view of Li.

Giambardella observed an increase level of IgG4 in the developed diabetic nephropathy patients compared with the normal subjects (See Abstract; Results Figure 2). 
The samples were collected from urines of the patients followed by immunological assays for measuring the level of IgG4 (See Materials and Methods). Gambardella concluded that IgG4 can be a useful biomarker in assessing the risk of onset of diabetic nephropathy (See Abstract; Discussion page 156, right column).  However Giambardella does not teach Smad1 as a biomarker for diagnosis of diabetic nephropathy.

Li observed an increased urinary level of IgG4 in diabetic nephropathy patients and concluded that urinary Smad 1 can be a useful biomarker in diagnosis of diabetic nephropathy  (See Abstract). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the measuring Smad1 in the urine samples (immunoassay) as taught by Li to further confirm the diagnosis of the risk of diabetic nephropathy because one ordinary skill in the art would have been motivated to use more biomarkers (IgG4 and Smad1) for a more complete and thorough diagnosis.  

Applicants’ Remarks are summarized below:

“First, one of ordinary skill in the art would not have been motivated to combine Giambardella and Li. Giambardella reports that Group II patients with low urine albumin concentration had elevated IgG4 and IgG4/IgG ratio levels. See Giambardella at 156, Figs. 2 and 3. Li, on the other hand, makes an admission that "[Smad1] cannot predict [severity of diabetic nephropathy (DN)] in patients with the earliest DN and low urine albumin concentration," indicating that the sensitivity of Smad1 as a marker for detection of DN is inferior to IgG4. See Li at Abstract (emphasis added). Accordingly, one of ordinary skill in the art reading Li would have no reason to combine Li with Giambardella since the additional use of Smad1 taught in Li would have provided no advantage over the use of IgG4 alone taught in Giambardella in predicting DN.”

Further, applicants also argue the unexpected results in combining the two biomarkers IgG4 and Smad1 in identifying subjects with onset or at risk of onset of diabetic nephropathy.

Applicant’s arguments have been considered but are not persuasive. 

On the face of the claim 1, the measuring of either IgG4 or Smad1 for diagnosis of diabetic nephropathy would not preclude Group (III) patients in Giambardella, although Group (II) patients in Giambardella (having a low albumin concentration) were taught away by Li (see Abstract)(emphasis added). 

Under the above rationale, one ordinary skill in the art would have been motivated to combine both IgG4 and Smad1 for a more thorough and complete diagnosis for a risk of onset of diabetic nephropathy in a suspected subject since both IgG4 and Smad1 have been shown to be useful biomarkers for diagnosis of diabetic nephropathy. Note, the subject might have been in the category of patient (III) but yet to be diagnosed and confirmed. This means that to the subjects themselves are onset of diabetic nephropathy.
 As to the unexpected results, since the motivation for combination of IgG4 and Smad1 has been shown, thus the similar results as shown in the specification would have been within reasonable expectation of success.   

Claim(s) 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giambardella, Li and Aoki.

Claim 8 directs to a method of treating the identified diabetic nephropathy subjects.
Both references of Giambardella and Li have been discussed above and molecules IgG4 and Smad1 were taught to be useful biomarkers for diagnosis of diabetic nephropathy. Both references have shown an elevated level of IgG4 as well as Smad1 in diabetic nephropathy patients compared to the healthy control. 
However, none of the references teaches the follow-up treatment to the identify diabetic nephropathy patients. 

Aoki teaches one of the treating method for diabetic nephropathy patients, namely glycemic control (See section 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of glycemic control taught by Aoki to treat the identified diabetic nephropathy. Diagnosis followed by treatment is a routine practice in the field. 

Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giambardella, Li and Aoki, as applied to claims 8-9, and 16 above, and further in view of Ip.

The claims here use creatine as normalization for the immunoassay. Both Giambardella and Li are silent in using creatine for normalization to minimize intra and inter variation for the assay. 

Nevertheless using creatinine for normalization, especially in the renal physiology, is well-known and commonly practice for decades. For instance, Ip teaches that use of creatinine is one of the common approach in minimizing individual variation (Col. 4, line 56-65).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ip, such as using creatinine as normalization for the IgG4 and Smad1 to reduce the individual variation and account for more accurate assessment and would have reasonable expectation to arrive to the similar recited range as claimed. 

10.	Claim(s) 1, 3-4, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morano  (J of Diabetic Complication  1988 Vol.  2: 2-4) and Doi (Diabetes Research and Clinical Practice 2008 Vol. 825: S21-S24).

Morano teaches that urinary IgG4 can be a useful biomarker in diagnosing of early and pre-clinical stages of diabetic nephropathy, i.e. elevated level compared to controls (See Abstract). Morano does not teach use of Smad1 as a biomarker for diabetic nephropathy. 

Doi (applicants’ early publication) teaches that urinary Smad1 can be a biomarker for diagnosis of underlying glomerular damages in early stage diabetic nephropathy, i.e. elevated level compared to control (See Abstract). 

Under the same rationale as outline above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the measuring IgG4 and Smad1 in the urine samples (immunoassay) as taught by Morano and Doi for the diagnosis of the risk of early diabetic nephropathy development because one ordinary skill in the art would have been motivated to use more biomarkers (IgG4 and Smad1) for a more complete and thorough diagnosis for the early stage of diabetic nephropathy.  

11.	Claim(s) 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morano, Doi and Aoki.

Claim 8 directs to a method of treating the identified diabetic nephropathy subjects.

Both references of Morano and Doi have been discussed above and molecules IgG4 and Smad1 were taught to be useful biomarkers for diagnosis of early stage of diabetic nephropathy. Both references have shown an elevated level of IgG4 as well as Smad1 in early diabetic nephropathy patients compared to the healthy control. 
However, none of the references teaches the follow-up treatment to the identify diabetic nephropathy patients. 
Aoki teaches one of the treating method for diabetic nephropathy patients, namely glycemic control (See section 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of glycemic control taught by Aoki to treat the identified diabetic nephropathy. Diagnosis followed by treatment is routine in the field. 

12.	Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Morano and Aoki, as applied to claims 8-9, and 16 above, and further in view of Ip.

The claims here use creatine as normalization for the immunoassay. Both Morano and Doi are silent in using creatine for normalization to minimize intra and inter variation for the assay. 

Nevertheless using creatinine for normalization, especially in the renal physiology, is well-known and commonly practice for decades. For instance, Ip teaches that use of creatinine is one of the common approach in minimizing individual variation (Col. 4, line 56-65).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ip, such as using creatinine as normalization for the IgG4 and Smad1 to reduce the individual variation and account for more accurate assessment and would have reasonable expectation to arrive to the similar recited range as claimed. 

13.	Claim(s) 28-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (Laboratory Investigation 2006 Vol. 86: 357-368).

Matsubara studies diabetic nephropathy and concluded that urinary Smad1 can be a diagnostic marker for mesangial matrix expansion in diabetic nephropathy (See Abstract). Matsubara uses immunoassay (i.e. anti-Smad1) to measure Smad1 and the level for Smad1 is higher in the diabetic nephropathy subjects compared to control (See Results).

14.	Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara as applied to claims 28-32 and 34 above, and further in view of Ip.

It has been established above that using creatinine for normalization, especially in the renal physiology, is well-known and commonly practice for decades. For instance, Ip teaches that use of creatinine is one of the common approach in minimizing individual variation (Col. 4, line 56-65).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ip, such as using creatinine as normalization for the Smad1 to reduce the individual variation and account for more accurate assessment and would have reasonable expectation to arrive to the similar recited range as claimed. 

15.	The following is a statement of reasons for the indication of allowable subject matter in claims 21-27:  no prior art teaches or fairly suggests using IgG4 as an indicator for detecting of a glomerular basement membrane (GBM). GBM has been observed in diabetic nephropathy. Thus far, only gelatinases MMP2 and MMP9 activities are associated with GBM in the diabetic nephropathy (See Marshall  “Rethinking Glomerular basement Membrane Thickening in Diabetic Nephropathy: Adaptive or Pathogenic ?”  Am J. Physiol Renal Physiol  2016 311:F831-F843).  However, issues of judicial exception under 35 USC 101 and 35 USC 112(b) need to be overcome. 

					Conclusion 
16.	No claim is allowed. 

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641